             Case 3:20-cv-01294-KAD Document 18 Filed 09/03/20 Page 1 of 2



John D. Kimball
Thomas H. Belknap, Jr.
BLANK ROME LLP
1271 Avenue of the Americas
New York, New York 10020
Telephone: (212) 885-5000
Fax: (212) 885-5001
jkimball@blankrome.com
tbelknap@blankrome.com
Attorneys for Ridgebury Kilo LLC
UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
 In Re Application of Seawolf Tankers Inc.
 and Heidmar Inc.,
                                                   3:20-cv-01294 (KAD)
 Request for Discovery Pursuant to 28 U.S.C.
 § 1782




             DECLARATION OF JOHN D. KIMBALL IN SUPPORT OF MOTION
               TO VACATE DISCOVERY ORDER AND QUASH SUBPOENAS


John D. Kimball, pursuant to 28 U.S.C. §1746, declares as follows:
        1.       I am a partner of the law firm Blank Rome LLP and admitted to practice before

this Honorable Court. I am fully familiar with the facts set forth in this declaration.

        2.       Attached herewith as Exhibit A are true and accurate copies of the Protocol of

Delivery and Acceptance and the Certificate of Cancellation reflecting the sale of the

RIDGEBURY PROGRESS on June 30, 2020.

        3.       Attached herewith as Exhibit B are true and accurate copies of the Protocol of

Delivery and Acceptance and the Certificate of Cancellation reflecting the sale of the

RIDGEBURY PURPOSE on August 22, 2020.

        4.       Attached herewith as Exhibit C is a true and accurate copy of the subpoena the

Petitioners have served upon Bank of America in this matter pursuant to the Court’s Order



151449.06500/123787139v.1
             Case 3:20-cv-01294-KAD Document 18 Filed 09/03/20 Page 2 of 2



Granting Ex Parte Application for Discovery Pursuant to 28 U.S.C. § 1782. (Dkt. No. 10).

Petitioners have served substantively identical subpoenas on 17 other banks in this District

pursuant to the same Order.

        5.       I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge and belief.

Executed on September 2, 2020



                                                               _______________________
                                                                  John D. Kimball




151449.06500/123787139v.1
